DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the communication received on 08/23/2021. The response presented amendment to claims 1, 10 and 11; and cancelled claims 8 and 17-19. Claims 1-7, 9-16 and 20-26 are pending.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20050092109 A1
Albro et al. hereinafter Albro
US 20170122920 A1
Spartz et al. hereinafter Spartz
US 20170131243 A1
Lee et al. hereinafter Lee
US 20110260800 A1
Shanfield et al. hereinafter Shanfield
US 6076357 A
Holdren et al. hereinafter Holdren


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holdren.
With respect to claim 1, Holdren discloses a thermal desorption tube collection system (as disclosed in the abstract and illustrated in Fig. 1, a thermoelectric cold trap 10 with an adsorbent tube used to capture certain gaseous species for analysis) comprising: 
at least one thermal desorption tube (adsorbent tube/heater assembly 22); 
a heat sink (heat exchanger 34 and cold block 46) having at least one through hole (Fig. 2B, illustrates through hole) in which the at least one thermal desorption tube is located (Fig. 1, 22); 
a thermoelectric cooler (thermoelectric modules 40 and 42) for controlling a temperature of the heat sink for cooling and/or heating the at least one thermal desorption tube (col. 2 lines 36-42 discloses a thermoelectric module having a hot side and a cold side with the hot side engaging the base of the heat exchanger and a cold block engaging the cold side of the thermoelectric module to heat and cool the sample collection tube), a controller for operating the system (col. 2 lines 43-46 discloses the control module selectively actuating the heater and the thermoelectric module to heat and cool the sample collection tubes); and a thermoelectric driver for driving the at least one thermoelectric cooler under the control of the controller (col. 6 lines 83-87 discloses the control module 28 controlling the cold and hot points using individual temperature controllers 100 and 102).
With respect to claim 7, Holdren discloses the thermal desorption collection system of claim 1, wherein the thermoelectric cooler is computer controlled (col. 63-66 discloses the control module 28 supplies power to the thermoelectric modules 40,42 and to the heating element 76, thereby controlling the cold and hot points using individual temperature controllers 100,102).
With respect to claim 9, Holdren discloses a sample analysis system comprising the thermal desorption collection system of claim 1 (col. 2 line 2 discloses a GC systems having thermal desorption Sample gas).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Holdren in view of Albro.
With respect to claim 2, Holdren discloses the thermal desorption collection system of claim 1, comprising one thermal desorption tubes. However, Holdren does not explicitly discloses use of two thermal desorption tubes.
Albro, from the same area of invention, discloses use of two thermal desorption tubes(desorption tubes 34 and 35).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holdren with the teachings of Albro so that Holdren invention will have two thermal desorption tubes as disclosed in Albro’s invention in order to arrange the two thermal desorption tubes as a sample collection and sample analysis stages for the predicable benefit of separating and analyzing the collected samples.            
With respect to claim 3, Holdren and Albro disclose the thermal desorption collection system of claim 2 above. Albro further discloses each of the two thermal desorption tubes (34 and 35) is connected to a manifold (manifold line 41)and/or a vacuum pump (vacuum pump 44).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holdren with the 
With respect to claim 4, Holdren and Albro disclose the thermal desorption collection system of claim 3 above. Albro further discloses a flow through each of the two thermal desorption tubes (34 and 35) is controlled by a mass flow controller or a rotometer (fluid valves 31 and 32 are interpreted as mass flow controller).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holdren with the teachings of Albro so that Holdren’ s two thermal desorption tubes will be controlled by a mass flow controller as disclosed in Albro’s invention in order to control the fluid flow into or out of the system.       
 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Holdren and Albro as applied to claims 2 above, and further in view of Spartz.
With respect to claim 5, Holdren and Albro disclose the thermal desorption collection system of claim 2 above. Albro is silent about a first thermal desorption tube is configured to operate in a sample collecting mode while a second thermal desorption tube is configured to operate in a sample analysis mode.
Spartz discloses a first thermal desorption tube is configured to operate in a sample collecting mode while a second thermal desorption tube is configured to operate in a sample analysis mode (¶[0115] discloses how the two loops can be operated in a " ping-pong" fashion, in which one loop is capturing and concentrating a sample while the previously concentrated sample in the other loop is being analyzed).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holdren with the teachings of Spartz so that Holdren’ s first thermal desorption tube is configured to operate in a sample collecting mode while a second thermal desorption tube is configured to operate in a sample analysis mode as disclosed in Spartz’s invention for the predicable benefit of operating both tubes in different mode at the same time. Doing so reduces sample processing time.    
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holdren and Albro as applied to claims 2 above, and further in view of Shanfield.
With respect to claim 6, Holdren and Albro  discloses the thermal desorption collection system of claim 2. Albro discloses a first thermal desorption tube is cooled by the thermoelectric cooler and a second thermal desorption tube is heated by the thermoelectric cooler. However, Albro is silent about a first thermal desorption tube is cooled by the thermoelectric cooler, while a second thermal desorption tube is heated by the thermoelectric cooler
Shanfield discloses a first thermal desorption tube is cooled by the thermoelectric cooler, while a second thermal desorption tube is heated by the thermoelectric cooler (¶[0064] discloses simultaneous operation of the cooling and heating elements 404, 424 to control the temperature of casing 408).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holdren as modified by Albro with the teachings of Shanfield so that the first sampling tube is cooled by the thermoelectric cooler, while the second thermal desorption tube is heated by the thermoelectric .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holdren in view of Lee.
With respect to claim 10, Claim 10 has similar claimed subject matter like claim 1 except the thermal desorption tube collection system is a standalone unit and a controller powered by a battery. 
Holdren discloses a standalone thermal desorption tube collection system (Fig. 13 illustrates a compact, portable, thermoelectric cold trap for capturing certain gaseous species for analysis in gas chromatographs). Holdren does not explicitly discloses the  controller powered by a battery. 
Lee, from the area of chromatography devices, discloses a chromatographic system having controller powered by a battery (¶[0026] discloses the system comprises a DC power source electrically coupled to the processor). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holdren with the teachings of Lee so that the sampler unit of Holdren can be powered by a DC power source as disclosed in Lee’s invention for the predicable benefit of improving portability of the sampler unit, since using DC battery packs are smaller and are easy to transport in order to power sampler unit in any place without looking for power outlet.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Spartz, Albro and Shanfield as applied to claim 11 above, and further in view of Lee.
With respect to claim 14, Spartz, Albro and Shanfield disclose the sample analysis system of claim 11 above. Spartz as modified by Albro and Shanfield is silent about a first heat sink and a second heat sink disposed at opposite sides of the thermoelectric.
Lee discloses a chromatographic system having a heat sink disposed at the thermoelectric cooler (¶[0026] discloses the cooling device is configured as one or more of a fan, a Peltier cooler, a cooling rod and a heat sink).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spartz as modified by Albro with the teachings of Lee so that Spartz’s invention will have a heat sink connected to the thermal desorption tube for the predicable benefit of dissipating heats generated from the heating desorption tubes. Doing so prolongs the life of the heating and cooling system.         
Lee discloses the claimed invention except for a first heat sink and a second heat sink disposed at opposite sides of the thermoelectric. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose a first heat sink and a second heat sink at opposite sides of the thermoelectric since it was known in the art that disposing heat sinks at the opposite sides of the thermoelectric cooler prolongs the life of the thermoelectric.
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Spartz in view of Albro and further in view of Shanfield.
With respect to claim 20 Spartz discloses a method for collecting and analyzing a sample (FIG. 1 illustrates a dual loop sample analysis system), the method comprising: 
collecting a gas or vapor on a first thermal desorption tube (first thermal desorption tube (TDT-1) 72);
gas chromatography (GC) system 34); 
directing separated components from the gas chromatography system (34) to a sample cell (sample cell 15); and 
detecting compounds (spectrometry system 12) in the sample cell (sample cell 15).
Spartz is silent about the first thermal desorption tube is cooled by a thermoelectric cooler, while desorbing a material collected on a second thermal desorption tube, wherein the second desorption tube is heated by the thermoelectric cooler.
 Albro discloses the first thermal desorption tube (34) is cooled by a thermoelectric cooler (55), desorbing a material collected on a second thermal desorption tube (35), wherein the second desorption tube is heated by the thermoelectric cooler (57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spartz with the teachings of Albro so that Spartz’s thermal desorption tubes can be cooled and heated as disclosed in Albro’s invention for the predicable benefit of cooling and heating the thermal desorption tube to facilitate desorption. Doing so, allows faster cycle times since the tube can be cooled and heated more rapidly than if allowed to cool or warm in an ambient temperature gas stream.
Albro is silent about a first thermal desorption tube is cooled by the thermoelectric cooler, while and a second thermal desorption tube is heated by the thermoelectric cooler.
Shanfield discloses a first thermal desorption tube is cooled by the thermoelectric cooler, while a second thermal desorption tube is heated by the thermoelectric cooler (¶[0064] discloses simultaneous operation of the cooling and heating elements 404, 424 to control the temperature of casing 408).

With respect to claim 21, Spartz, Albro and Shanfield disclose the method of claim 20 above. Spartz further discloses the compounds in the sample cell are detected by FTIR (¶[0050] discloses the spectrometric system 12 is a FTIR spectrometry system).
With respect to claim 22, Spartz, Albro and Shanfield disclose the method of claim 20 above. Spartz further discloses the gas or vapor collected on the first thermal desorption tube ((TDT-1) 72) is obtained from a sample gas tube (second gas source 24 and calibration gas source 64).
With respect to claim 23, Spartz, Albro and Shanfield disclose the method of claim 20 above. Spartz further discloses selectively coupling the inputs of the first and second thermal desorption tubes to either a sample gas or a carrier gas (¶[0006] discloses  selectively couples at least one of: a gas source and a calibration source to a spectrometric system, or to a chromatographic system and spectrometric system).
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Spartz.
With respect to claim 24, Spartz discloses a sample analysis method or system (FIG. 1 illustrates a dual loop sample analysis system), comprising: 
[0010] discloses SVOCs and VOCs to be distinguished within a sample) in a sample collection device (Fig. 1 illustrates 72 (TDT-1)  and 78 (TDT-2) which are sample collection devices).; 
desorbing collected oil in the sample collection device (¶[0059] discloses the other sample unit is in a desorption mode in which a previously collected and concentrated sample is desorbed ); 
directing oil vapors to a sample cell (¶[0053] discloses drawing the gas through the sample cell 15); and 
obtaining a spectral response of the oil vapors in the sample cell using spectrometer, such as an FTIR analyzer (¶[0050-0053] discloses performing spectral analysis on the sample using  FTIR spectrometry system).
Spartz discloses the claimed invention except for collecting oil in a biomethane gas. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that desorbing hydrocarbons to allow for potentially hundreds of SVOCs and VOCs to be distinguished within a sample (¶[0011], Spartz) includes desorbing methane to get oil, Since the equivalence of  biomethane for their use as SVOCs or VOCs would be within the level of ordinary skill in the art.
With respect to claim 25, Spartz discloses the sample analysis method or system of claim 24 , wherein the sample collection device is a thermal desorption tube heated (the TDT-1 is heated) or cooled by a thermoelectric cooler.
With respect to claim 26, Spartz discloses the sample analysis method of claim 24, wherein the sample collection device is operated in ping pong fashion with another sample collection device (¶[0115]discloses FIGS. 9 and 10 together illustrate how the two loops can be operated in a " ping-pong" fashion, in which one loop is capturing and concentrating a sample while the previously concentrated sample in the other loop is being analyzed).
Allowable Subject Matter
Claims 11-16 are allowed. The references separately or in combination do not appear to teach at least one heat sink having at least two through holes in which the two thermal desorption tubes are located; a thermoelectric cooler for cooling a sample collection thermal desorption tube while heating another sample analysis thermal desorption tube by controlling a temperature of the heat sink. 
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 08/23/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive in light of the amendment made to the claim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Holdren et al.( US 6076357 A). 
Applicant argument with respect to claim 11 is persuasive in light of the amendment made to the claim. Thus, the rejection is withdrawn.
With respect to claim 20, applicant argues that “claim 20 requires collecting a gas or vapor on a first thermal desorption tube while desorbing a material collected on a second thermal desorption tube…This is also not suggested by the applied references.” The examiner respectfully disagrees. The primary reference, at least in paragraph [0006] discloses the present invention selectively couples at least one of: a gas source and a calibration source to a spectrometric system, or to a chromatographic system and spectrometric system. Such an arrangement allows for many semi-volatile organic compounds (SVOCs) and volatile organic desorbed and conducted to the GC 34. Then the operation of the units 40, 41 can flip. Thus, the alleged collecting of gas vapor on first thermal desorption tube and desorbing a material collected on a second thermal desorption tube is disclosed in the primary reference. However, the primary reference is silent about “the first thermal desorption tube is cooled by a thermoelectric cooler and the second desorption tube is heated by the thermoelectric cooler”
The secondary reference, Albro, discloses the deficiency of the primary reference in paragraph [0027] as heat exchanger means 55 and 57 serve to heat and cool desorption tubes. Thus, the combination of reference fully discloses the alleged limitation. 
With respect to claim 24, applicant argues that “These claims require collecting oil present in a biomethane gas sample in a sample collection device. This is not suggested by Spartz” As described in the Non-Final Office Action , Spartz discloses the claimed invention except for collecting oil in a biomethane gas. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that desorbing hydrocarbons to allow for potentially hundreds of SVOCs and VOCs to be distinguished within a sample (¶[0011], Spartz) includes desorbing methane to get oil, Since the equivalence of  biomethane for their use as SVOCs or VOCs would be within the level of ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GEDEON M KIDANU/            Examiner, Art Unit 2861      

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861